Citation Nr: 0817634	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-31 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of excision of a ganglion cyst from the left 
wrist (minor).

2.  Entitlement to an initial rating in excess of 10 percent 
for low back sprain.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 2002 through March 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran has since relocated and the 
St. Petersburg, Florida, RO now has jurisdiction over her 
claim.

In January 2008, the veteran submitted a statement indicating 
disagreement with the decisions regarding her headaches and 
back pain.  Her back disability is under appeal and discussed 
in the decision below.  Her headaches are service-connected, 
but she did not perfect an appeal with regard to the issue of 
her rating for headaches.  In fact, she specifically stated 
in her October 2006 substantive appeal that she does not 
disagree with the headache rating.  As such, the veteran's 
January 2008 statement can be construed only as a claim for 
an increased rating for her service-connected headaches.  
This issue is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran's left wrist disability is manifested by a 
deep scar that exceeds 12 square inches, or by favorable 
ankylosis in 20 degrees to 30 degrees dorsiflexion.  

2.  There is no competent medical evidence showing that the 
veteran's low back sprain is manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of excision of a ganglion cyst from the left wrist 
(minor) are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

2.  The criteria for a rating in excess of 10 percent for low 
back sprain are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial evaluations of her 
service-connected left wrist and low back.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder. Fenderson v. West, 12 Vet. 
App. 119 (1999). Rather, the disability must be considered in 
the context of the whole recorded history. Consistent with 
the facts found, however, the ratings may be higher or lower 
for different segments of the time, i.e., the ratings may be 
"staged." Id.

Left Wrist

The veteran is service connected for the removal of a 
ganglion cyst from her left wrist.  She is currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, for the 
resulting scar.  She has a 10 percent rating, which is the 
maximum rating under DC 7804.  A higher rating for a scar on 
the wrist would require competent medical evidence showing 
that the scar is deep or causes limited motion and covers an 
area exceeding 12 square inches (DC 7801).  Other scars are 
rated on limitation of function of the affected part under DC 
7805.  Limitation of motion of the wrist allows for a 10 
percent rating under 5215.  The only avenue for an increase 
based upon limited motion is competent medical evidence 
showing ankylosis favorable in 20 degrees to 30 degrees 
dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  

The body of medical evidence in this case includes outpatient 
treatment in August 2005, and an August 2006 VA examination 
report.  The record is otherwise devoid of evidence of 
treatment.  The August 2005 treatment note documents the 
October 2004 ganglion cyst removal and shows that, at that 
time, the veteran was having left wrist pain.  There were no 
x-rays available for review.

One year later, the veteran was afforded a VA examination. 
She reported limited motion and occasional left wrist pain, 
especially when she tries to do push-ups.  Physical 
examination revealed a 2 1/2 cm scar, without tenderness, 
adherence, inflammation, edema, or keloid formation.  There 
was noted some hypopigmentation at the scar area.  Range of 
motion was measured and noted as dorsiflexion of 130 degrees 
with pain at 130 degrees.  No ankylosis.

The limited body of evidence with regard to the veteran's 
left wrist fails to show that a rating in excess of 10 
percent is warranted.  There is no evidence of a deep scar 
that exceeds 12 square inches; nor is there evidence of 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  
Thus, an increased rating is not warranted.

Low Back
The veteran is currently rated as 10 percent disabled for low 
back strain under 38 C.F.R. § 4.71a, DC 5237.  Her service 
connection claim was filed in February 2005, so her spine 
rating falls under the General Rating Formula for Diseases 
and Injuries of the Spine.  Under DC 5237, for a 20 percent 
rating, the evidence must show that the veteran's low back 
strain is manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Again, the medical evidence for review in this case includes 
an August 2005 outpatient treatment record, and an August 
2006 VA examination report.  In August 2005, the veteran 
reported low back pain especially when standing for long 
period of time.  The pain was not reported to radiate.  
Musculoskeletal examination revealed gait coordinated and 
smooth; no clubbing or cyanosis; no misalignment, defects or 
deformities of joints, bones or muscles; full range of motion 
without pain or contractures; and no muscle atrophy or 
weakness.

One year later, the veteran reported to the VA examiner that 
she had pain on a daily basis, with stiffness, but no flare-
ups or radiation.  She reported that she can only stand for 
15 minutes before needing to sit secondary to pain.  Physical 
examination revealed no tenderness, paraspinal muscle spasm 
or weakness.  The veteran had normal posture and gait with no 
ankylosis.  Range of motion was measured as forward flexion 
from 0 to 90 degrees with onset of pain at 90 degrees; 
extension from 0 to 30 degrees without complaints of pain; 
left and right lateral flexion from 0 to 30 degrees without 
pain; and right and left lateral rotation from 0 to 30 
degrees without pain.  Repetitive motion did not result in 
increased limitation in range of motion or pain, fatigue, 
weakness, or incoordination.  Thus, application of the 
regulations that provide for consideration generally of pain, 
fatigability, and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 
4.59, do not warrant an increase in disability rating, nor is 
there shown to be such flare-ups that an increased rating is 
warranted because of additional disability during them. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Consequently, the 
veteran does not present a disability picture matching or 
more nearly approximating a 20 percent disability rating 
under 38 C.F.R. § 4.71a, DC 5237 at any time.  The evidence 
simply does not show that the veteran's low back strain is 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An increased rating is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her claims. Sufficient evidence is 
available to reach a decision on the claims discussed above 
and the veteran is not prejudiced by appellate review at this 
time.

While the veteran has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) are no longer applicable with regard to 
the initial rating claim on appeal as service connection for 
the left wrist and back have been granted. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required). The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103. 
Id. VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statement 
of the case.

VA has a duty to assist the veteran in substantiating her 
claims under 
38 C.F.R. § 3.159(c), (d) (2007). The claims folder contains 
the veteran's statements, her service medical records, VA 
medical records, and the August 2006 VA examination report.  
The veteran has not notified VA of any additional available 
and relevant evidence.

VA has done everything reasonably possible to assist the 
veteran and a remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist and further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of excision of a ganglion cyst from the left wrist 
(minor) is denied.

Entitlement to an initial rating in excess of 10 percent for 
low back sprain is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


